Opinion by
Judge MacPhail,
Pollock-Columbia (Appellant) has appealed from an order of the Court of Common Pleas of Lancaster County which reversed a decision of the Zoning Board of Adjustment of the Borough of Columbia (Board) and denied Appellant’s variance application.
Appellant is the lessee of a 5.6 acre tract of land which it proposes to use as a junkyard. Since junkyards are prohibited as a use in the industrial zoning district where the subject property is located, Appellant applied for a variance from the terms of the ordinance. The Board’s decision granting the variance was reversed by the common pleas court, which did not take additional evidence, on the ground that the Board failed to find and Appellant failed to demonstrate, that denial of the variance would result in unnecessary hardship.
Having reviev/ed the briefs and record in this case, we find ourselves in agreement with the disposition by the common pleas court of the issues presented. We accordingly, will affirm on the basis of the able opinion of Judge Buokwalter, Gohn v. Zoning Board of Adjustment of the Borough of Columbia, Pa. D. & C.3d (1982).1
*229Order
The order of the Court of Common Pleas of Lancaster County, dated November 16, 1982, is hereby affirmed.

 We note one minor citation error. It is Section 90-37 (B), rather than Section 90-34 (B), of the Columbia Code which excludes junkyards from the industrial zoning district. See Gohn,, slip op. at 1.